Citation Nr: 0413109	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  02-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for a disability of the 
vocal chords.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the right shoulder.

3.  Entitlement to increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel
INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California regarding the issue of the veteran's 
PTSD and from a March 2001 rating decision of the VA Regional 
Office in St. Louis, Missouri regarding the issues of the 
veteran's service connection for a vocal chord disability and 
residuals of a gunshot wound to the right shoulder.  Original 
jurisdiction over this case rests in the VA Regional Office 
in Manila, the Republic of the Philippines.

Procedural History

The veteran served from December 1941 through May 1942 and 
from June 1943 though March 1946.  

In September 1999, the RO received the veteran's claim of 
entitlement to service connection for PTSD, a disability of 
the vocal chords and residuals of a gunshot wound to the 
right shoulder.  The May 2000 rating decision granted the 
veteran service connection for PTSD and assigned a 30 percent 
disability rating.  A March 2001 rating decision denied the 
veteran's claim for service connection for vocal chord 
disability and residuals of a gunshot wound to the right 
shoulder.  The veteran disagreed with these rating decisions 
and initiated this appeal.

Other Issues

The veteran is service-connected for scars of the left 
mandible and right neck with healed fracture of the left 
mandible.  A 10 percent disability rating has been assigned, 
effective September, 1949.  In the March 2001 rating 
decision, the St. Louis RO, acting on behalf of the Manila 
RO, considered and denied an increased rating for this 
service-connected disability.  The veteran did not appeal 
that decision.

For good cause shown, namely the veteran's age, his motion 
for advancement on the Board's docket was granted.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

The Board has found that a remand is necessary prior to 
rendering a decision.  The case is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action by him is required. 


REMAND

The veteran is seeking entitlement to an increased evaluation 
for service-connected PTSD, as well as service connection for 
a vocal chord disability and residuals of a gunshot wound to 
the right shoulder.  In substance, he contends that his 
documented gunshot wound to the neck and jaw also involved 
his right shoulder and vocal chords.  He further contends 
that his service-connected PTSD is more debilitating than is 
contemplated by the currently assigned 30 percent disability 
evaluation. 

For reasons explained immediately below, the Board believes 
that a remand is in order.

Reasons for remand

The VCAA

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO provided the veteran with notice of certain 
additional evidence needed to substantiate the claim, no VCAA 
notice was sent to the veteran regarding his claim.  As such, 
there has been no notice to the veteran of the division of 
responsibilities between him and VA in obtaining evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Additional evidentiary development

The veteran notified VA in June 2001that he had received 
treatment between 1988 and 1993 at a private hospital in the 
Philippines.  Those records have not been associated with the 
claims file, and there is no record of the RO's attempts to 
obtain same.  In general, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The veteran has 
identified the existence of medical records which he asserts 
have bearing upon the claim.  The RO must therefore make 
reasonable efforts to obtain these records.  See 38 U.S.C.A. 
§ 5103A.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and development 
required by the VCAA has been accomplished, 
including notifying the veteran of the evidence he 
needs to submit and that which will be obtained by 
VA.  
This notice should refer to the 1988-1993 
medical treatment  records referred to by 
the veteran in June 2001.   

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claims.  
If the claims remain denied, in whole or 
in part, VBA should issue a supplemental 
statement of the case, and the veteran 
and his representative should be allowed 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


